                   Case 20-10910-CSS          Doc 510        Filed 01/19/21        Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

TZEW HOLDCO LLC, et al.1                                      Case No. 20-10910 (CSS)

         Debtors.                                             (Jointly Administered)

                                                              Hearing date: Feb. 3, 2021 at 11:00 a.m. (ET)
                                                              Obj. deadline: Jan. 27, 2021 at 4:00 p.m. (ET)



    MOTION OF PROTECTIVE LIFE INSURANCE COMPANY FOR AUTHORIZATION
         TO EXERCISE RECOUPMENT RIGHTS OR, IN THE ALTERNATIVE,
     FOR RELIEF FROM THE AUTOMATIC STAY TO EXERCISE SETOFF RIGHTS

         Protective Life Insurance Company (“Protective”), by and through undersigned counsel,

hereby moves (this “Motion”) the Court pursuant to 11 U.S.C. §§ 105(a), 362(d)(1), and 553(a)2

for entry of an order, substantially in the form attached hereto as Exhibit “A” (the “Proposed

Order”), acknowledging Protective’s authority to exercise recoupment rights or, in the

alternative, granting Protective relief from the automatic stay to exercise setoff rights. In support

of this Motion, Protective respectfully represents as follows:

                                     JURISDICTION AND VENUE

         1.         Protective files this Motion pursuant to §§ 105, 362(d)(1), and 553(a) of the

Bankruptcy Code, Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 4001-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”).


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PP Group, LLC (5579); PP Property Holdings, LLC (1013); PP Parks Beverage Company, LLC
(2339); PP Parks Holdings, LLC (7913); PP Parks Management, LLC (2937); TZEW Holdco LLC (0252); and
TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11 cases is: c/o
Paladin Management, 633 W. 5th Street, 28th Floor, Los Angeles, CA 90071.
2
 Hereinafter, all code sections refer to title 11 of the United States Code, §§ 101, et seq. (the “Bankruptcy Code)
unless otherwise noted.


RLF1 24647609v.1
                   Case 20-10910-CSS        Doc 510     Filed 01/19/21    Page 2 of 11




         2.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.         Pursuant to Local Rule 9013-1(f), Protective consents to the entry of a final

judgment or order with respect to this Motion if it is determined that the Court lacks Article III

jurisdiction to enter such final order or judgment absent the consent of the parties.

                                            BACKGROUND

         4.         On April 8, 2020 (the “Petition Date”), TZEW Holdco LLC, along with numerous

affiliates (collectively, the “Debtors”), including PP Group, LLC f/k/a Apex Parks Group, LLC

(“Apex Parks”), each filed a voluntary petition for relief under chapter 11 of the Bankruptcy

Code (the “Chapter 11 Cases”).

         5.         Prior to the Petition Date, on May 16, 2017, Apex Parks initiated Civil Action No.

01-CV-2017-000165 (the “Circuit Court Litigation”) in the Circuit Court of Jefferson County,

Alabama, Birmingham Division (the “Circuit Court”) by filing a complaint (the “Complaint”)

against Protective alleging claims for breach of contract and bad faith related to a $10 million

insurance policy (the “Policy”) that Protective issued to Apex Parks to offset potential business

losses if the CEO of Apex Parks, Alexander Weber, died. Specifically, Apex Parks alleged that

Protective (a) breached its contract following Weber’s death by not paying Apex Parks’ claim for

$10 million on the Policy Protective issued and (b) denied Apex Parks’ claim in bad faith.

         6.         On July 12, 2017, Protective filed an answer to the Complaint and asserted

counterclaims against Apex Parks seeking, inter alia, rescission of the Policy. Protective

subsequently amended its counterclaims (the “Amended Counterclaims”) on December 20, 2017.

In particular, Protective alleged that, in applying for the Policy, Apex Parks and Weber, inter

                                                    2


RLF1 24647609v.1
                   Case 20-10910-CSS       Doc 510      Filed 01/19/21   Page 3 of 11




alia, made material misrepresentations about Weber’s health and ownership in Apex Parks,

which misrepresentations allowed Protective to rescind the policy as a matter of law and

rendered the policy void ab initio.

         7.         On August 3, 2017, pursuant to the Circuit Court’s Revised Order to Tender

Funds to the Clerk of Court (the “Circuit Court Order to Tender Funds”), Protective tendered

$91,800.84 (the “Policy Refund”) to the clerk of the Circuit Court. The Policy Refund was

comprised of funds Apex Parks had previously paid as premiums for the Policy, plus applicable

interest. A true and correct copy of the Circuit Court Order to Tender Funds is attached hereto as

Exhibit “B”.

         8.         On September 21, 2018, following a two-week trial, a jury returned a verdict in

favor of Apex Parks on its breach of contract claim and in favor of Protective on Apex Parks’

bad faith claim.

         9.         On October 29, 2018, following a jury trial, the Circuit Court entered a judgment

against Protective on the jury’s verdict on the breach of contract claim, inclusive of pre-judgment

interest, in the amount of $11,495,890.41 (the “Circuit Court Judgment”). Thereafter, the Circuit

Court also entered an Order on Pending Motions (the “Renewed JMOL Order”) denying a

renewed motion for judgment as a matter of law or, alternatively, a motion for a new trial filed

by Protective.

         10.        On March 26, 2019, Protective filed a notice of appeal to the Supreme Court of

Alabama appealing the Circuit Court Judgment and Renewed JMOL Order.

         11.        Protective filed its appellate brief in January 2020 arguing that (a) the Circuit

Court erroneously denied Protective’s motion for judgment as a matter of law because Protective

was entitled to rescind the policy as a result of a material misrepresentation made by Weber; and

                                                    3


RLF1 24647609v.1
                   Case 20-10910-CSS        Doc 510     Filed 01/19/21    Page 4 of 11




(b) an erroneous jury instruction regarding the materiality of a misrepresentation undermined

Protective’s case and warranted a new trial. Briefing for the issues on appeal concluded in March

2020.

         12.        Apex Parks filed its bankruptcy petition in the Court two weeks after the close of

briefing in the Supreme Court of Alabama. Protective then filed a Suggestion of Bankruptcy in

the Alabama Supreme Court and a motion in this Court for an order confirming that the

automatic stay does not apply to the appeal, or, in the alternative, granting relief from the

automatic stay to allow the appeal to proceed to completion. (Doc. 409) (the “Stay Scope

Motion”).

         13.        No party objected to the Stay Scope Motion, and the Court entered an order

granting that motion on September 17, 2020 (Doc. 438) (the “Stay Scope Order”). The Stay

Scope Order provided that the automatic stay “does not apply to, or, to the extent it does not

apply, it is modified to allow the Appeal to proceed to completion.” Id.

         14.        The following day, the Supreme Court of Alabama entered an opinion (the

“Alabama Supreme Court Opinion”) reversing the Circuit Court Judgment and rendering total

judgment in favor of Protective. In sum, the Supreme Court of Alabama found that the Circuit

Court should have granted Protective’s motions for judgment as a matter of law because

Protective was entitled to rescind the Policy due to material misrepresentations made by Weber

to Protective, and, as a result, Protective had a complete defense to Apex Parks’ breach of

contract claims. A true and correct copy of the Alabama Supreme Court Opinion is attached

hereto as Exhibit “C”.

         15.        On October 6, 2020, the Supreme Court of Alabama entered the Certificate of

Judgment (the “Alabama Supreme Court Judgment”) certifying its judgment and taxing costs

                                                    4


RLF1 24647609v.1
                   Case 20-10910-CSS        Doc 510     Filed 01/19/21    Page 5 of 11




against Apex Parks pursuant to Rule 35 of the Alabama Rules of Appellate Procedure. A true

and correct copy of the Alabama Supreme Court Judgment is attached hereto as Exhibit “D”.

         16.        In accordance with Rule 35 of the Alabama Rules of Appellate Procedure,

Protective filed the Defendant Protective Life Insurance Company’s Verified Itemization of Costs

(the “Itemization of Costs”) in the Circuit Court. A true and correct copy of the Itemization of

Costs is attached hereto as Exhibit “E”. As explained in the Itemization of Costs, Protective is

entitled to an award of $103,546.81 from Apex Parks (the “Award of Costs”). All of the costs

that Protective seeks are pre-petition costs incurred prior to the Chapter 11 Cases.

         17.        In the Itemization of Costs, Protective also explained that Apex Parks had

initiated its Chapter 11 Case, that the Court had entered the Stay Scope Order, that Protective

was submitting the Itemization of Costs as a final stage of the appellate process to establish the

amount of Apex Parks’ financial obligation to Protective based on Protective’s successful appeal

and not as an effort to collect the amount owed from Apex Parks, and that Protective would seek

recovery of the Award of Costs through the Court from property of Apex Parks’ bankruptcy

estate, including without limitation by setoff against the Policy Refund in full compliance with

the Bankruptcy Code.

         18.        On January 19, 2021, Protective filed a proof of claim in the Chapter 11 Cases for

the Award of Costs in an undetermined amount (the “Protective Claim”). Protective files this

Motion seeking authority to exercise its rights to recoup and/or setoff the Award of Costs against

the Policy Refund.

                                        RELIEF REQUESTED

         19.        By this Motion, Protective requests entry of an order substantially similar to the

Proposed Order acknowledging, out of an abundance of caution, Protective’s authority to recoup

                                                    5


RLF1 24647609v.1
                   Case 20-10910-CSS       Doc 510      Filed 01/19/21   Page 6 of 11




the Protective Claim against the Policy Refund or, in the alternative, granting Protective relief

from the automatic stay for cause pursuant to § 362(d) of the Bankruptcy Code to set off the

Protective Claim against the Policy Refund.

                                         BASIS FOR RELIEF

I.       Protective is entitled to recoup the Protective Claim against the Policy Refund.

        20.         Protective is entitled to recoup its claim against the Policy Refund. “Recoupment

is an equitable remedy that permits the offset of mutual debts arising from the same transaction

or occurrence.” Miller v. Zurich Am. Ins. Co. (In re WL Homes LLC), 563 B.R. 512, 516 (Bankr.

D. Del. 2017). For recoupment to apply, “[b]oth debts must arise out of a single integrated

transaction so that it would be inequitable for the debtor to enjoy the benefits of that transaction

without also meeting its obligations.” MBNA Am. Bank, N.A. v. Trans World Airlines, Inc. (In re

Trans World Airlines, Inc.), 275 B.R. 712, 721 (Bankr. D. Del. 2002) (quoting Unv. Med. Ctr. v.

Sullivan (In re Univ. Med. Ctr.), 973 F.2d 1065, 1080–81 (3d Cir. 1992)).

         21.        The “same transaction” requirement is satisfied here. Both the Protective Claim

and the Policy Refund arise from a single contract—the Policy—and the parties do not have any

obligations to each other that do not arise from the Policy. Indeed, courts have generally held that

insurers can recoup money owed by an insured against money owed to the insured under an

insurance policy. See WL Homes LLC, 563 B.R. at 517 (allowing an insurer to recoup

reimbursable defense costs against overpaid premiums owed to insured); Caldwell v. Cont’l Am.

Ins. Co. (In re Caldwell), 350 B.R. 182, 195–97 (Bankr. E.D. Pa. 2006) (permitting an insurer to

recoup funds owed by an insured against the payment of benefits owed to the insured);

Georgetown Steel Co. v. Capital City Ins. Co. (In re Georgetown Steel Co.), 318 B.R. 313, 333–

34 (Bankr. D.S.C. 2004) (allowing an insurer to recoup amounts due from insured against a

                                                    6


RLF1 24647609v.1
                   Case 20-10910-CSS       Doc 510      Filed 01/19/21   Page 7 of 11




premium refund); Aetna Life Ins. Co. v. Bram (In re Bram), 179 B.R. 824, 826–27 (Bankr. E.D.

Tex. 1995) (allowing an administrator of long-term disability benefits to recoup overpaid

benefits against additional benefits owed to insured). Further, both debts here specifically arise

from the Circuit Court Litigation over the Policy—the Circuit Court Order to Tender Funds, on

the one hand, and the Award of Costs, on the other—and therefore are part of the same

transaction.

         22.        Moreover, equity weighs in favor of permitting Protective to recoup its claim

against the Policy Refund because it would be inequitable to allow Apex Parks to enjoy the

benefits of the Policy Refund without meeting its obligations to Protective under the Policy and

in its lawsuit alleging a breach of the Policy. See WL Homes, 563 B.R. at 517–28 (finding

recoupment proper when it would be inequitable to allow the debtor to enjoy policy benefits

without meeting its obligations to the insurer); Trans World Airlines, Inc., 275 B.R. at 720–21

(allowing recoupment when it would be inequitable for the debtor to enjoy the benefits of an

agreement without meeting its obligations thereunder). As determined by the Supreme Court of

Alabama, Weber made material misrepresentations to Protective, which entitled Protective to

rescind the Policy. It would be inequitable to allow Apex Parks to enjoy the benefits of the

Policy Refund without paying the Protective Claim resulting from Apex Parks’ unsuccessful

lawsuit against Protective arising from that same policy.

         23.        Thus, Protective may recoup the Protective Claim against Apex Parks from the

Policy Refund owed to Apex Parks.

         24.        A creditor’s exercise of the right of recoupment does not require relief from the

automatic stay. Trans World Airlines, Inc., 275 B.R. at 720 (citing Univ. Med. Ctr., 973 F.2d at

1080). Nevertheless, out of an abundance of caution, Protective requests that the Court enter the

                                                    7


RLF1 24647609v.1
                   Case 20-10910-CSS       Doc 510     Filed 01/19/21     Page 8 of 11




Proposed Order recognizing the ability of Protective to recoup the Protective Claim against the

Refund Policy.

II.      Alternatively, Protective should be granted relief from the automatic stay to allow it
         to set off the Protective Claim against the Policy Refund.

         25.        While the Court does not need to reach this issue because Protective possesses

valid and enforceable recoupment rights, in the alternative, the Court should grant Protective

relief from the automatic stay to allow Protective to set off the Protective Claim against the

Refund Policy pursuant to § 553.

         26.        Setoff is an equitable right that “allows entities that owe each other money to

apply their mutual debts against each other, thereby avoiding ‘the absurdity of making A pay B

when B owes A.’” Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 18 (1995) (citation

omitted). A creditor who has the right to setoff may obtain relief from the automatic stay in order

to implement the setoff. In re Garden Ridge Corp., 338 B.R. 627, 631–32 (Bankr. D. Del.

2006), aff’d, 399 B.R. 135 (D. Del. 2008), aff’d, 386 F. App’x 41 (3d Cir. 2010).

         27.        Section 553, which preserves a creditor’s exercise of setoff rights under non-

bankruptcy law, provides, in relevant part:

         Except as otherwise provided in this section and in sections 362 and 363 of this
         title, this title does not affect the right of a creditor to offset a mutual debt owing
         by such creditor to the debtor that arose before the commencement of the case
         under this title against a claim of such creditor against the debtor that arose before
         the commencement of the case . . . .

11 U.S.C. § 553(a).

         28.        Because § 553 does not create a right of setoff, “setoff is appropriate in

bankruptcy only when a creditor both enjoys an independent right of setoff under applicable non-

bankruptcy law, and meets the further Code-imposed requirements and limitations set forth in


                                                   8


RLF1 24647609v.1
                   Case 20-10910-CSS          Doc 510        Filed 01/19/21        Page 9 of 11




section 553.” In re SemCrude, L.P., 399 B.R. 388, 393 (Bankr. D. Del. 2009), aff'd, 428 B.R. 590

(D. Del. 2010).

         29.        Here, Protective has an independent right of setoff because California law, which

governs the Policy,3 recognizes the equitable right to setoff. See In re Kelley, No. 11-27648-ES,

2012 WL 5878240, at *2 (C.D. Cal. Nov. 20, 2012) (quoting another source) (“The Supreme

Court [of California] has also held: ‘[I]t is well settled that a court of equity will compel a set-off

when mutual demands are held under such circumstances that one of them should be applied

against the other and only the balance recovered.’”); In re Ter Bush, 273 B.R. 625, 629 (Bankr.

S.D. Cal. 2002) (finding that a party asserting setoff had an independent right of setoff because

“California law recognizes the equitable right to setoff”).

         30.        Further, the elements of § 553(a) are satisfied. In order for a creditor to exercise a

right of setoff, § 553 requires the creditor to show: (a) a debt exists from the creditor to the

debtor that arose before the commencement of the bankruptcy case; (b) the creditor has a claim

against the debtor that arose before the commencement of the bankruptcy case; and (c) the debt

and the claim are mutual obligations. Folger Adam Sec., Inc. v. DeMatteis/MacGregor JV, 209

F.3d 252, 262–63 (3d Cir. 2000) (citations omitted).

         31.        First, the Policy Refund, which Protective paid the clerk of the Circuit Court in

August 2017 (years before these bankruptcy cases), arises from a pre-petition contract, the


3
  Delaware applies the Restatement (Second) Conflict of Laws. See Lipscomb v. Clairvest Equity Partners Limited
Partnership (In re LMI Legacy Holdings, Inc.), No. 13-12098 (CSS), 2017 WL 1508606, at *5 (Bankr. D. Del. Apr.
27, 2017) (explaining that the Delaware bankruptcy court generally applies the forum’s choice-of-law rule and that
Delaware courts apply the Restatement (Second) of Conflict Laws). “Section 188 of the Restatement weighs various
factors in determining which law to apply, including: (1) where the contract was negotiated, (2) the place of
performance, (3) the location of the subject matter of the contract, and (4) the place of incorporation and place of
business of the contracting parties.” In re Orion Ref. Corp., 372 B.R. 688, 694 (Bankr. D. Del. 2007). Here, these
factors weigh in favor of applying California law. The Policy was issued and delivered to Apex Parks in California.
Moreover, the Circuit Court and the Supreme Court of Alabama, applying Alabama choice-of-law rules, applied
California substantive law in interpreting the parties’ obligations under the Policy.
                                                         9


RLF1 24647609v.1
               Case 20-10910-CSS          Doc 510       Filed 01/19/21   Page 10 of 11




Policy. Second, the Protective Claim likewise arises from the Policy and, as reflected in the

Itemization of Costs, is for pre-petition costs incurred by Protective between July 2017 and

January 2020 in pre-petition litigation. Third, the Policy Refund and Protective Claim are mutual

obligations because Apex Parks’ claim as to the Policy Refund is against Protective, and

Protective’s Claim is against Apex Parks. In re SemCrude, L.P., 399 B.R. at 393 (quoting

another source) (holding that debts are considered “mutual” under § 553(a) “when ‘they are due

to and from the same persons in the same capacity’”).

         32.       For these reasons, Protective holds a valid and enforceable right of setoff with

respect to the Policy Refund, and the Court should grant Protective relief from the automatic stay

to exercise its setoff rights with respect to the Policy Refund.

         33.       Finally, Protective requests that the Court waive the fourteen-day stay provided in

Bankruptcy Rule 4001(a)(3) and allow Protective to exercise its setoff rights immediately.

                                               NOTICE

         34.       Pursuant to Bankruptcy Rule 4001(a) and Local Rule 4001-1(a), notice of this

Motion has been provided to: (i) counsel for the Debtors; (ii) the Office of the United States

Trustee for the District of Delaware; (iii) counsel for all official committees appointed in these

Chapter 11 Cases; (iv) all parties requesting notice in the Chapter 11 Cases pursuant to

Bankruptcy Rule 2002; and (v) all known parties having an interest in the relief requested.

Protective submits that no other or further notice need be provided.

                                            CONCLUSION

         35.       For the foregoing reasons, Protective respectfully requests that the Court enter an

order substantially similar to the Proposed Order and such other relief as the Court deems just

and appropriate.

                                                   10


RLF1 24647609v.1
               Case 20-10910-CSS   Doc 510     Filed 01/19/21   Page 11 of 11




Dated: January 19, 2021                         Respectfully submitted,
       Wilmington, Delaware
                                       /s/ Cory D. Kandestin
                                       Cory D. Kandestin (No. 5025)
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       Email: kandestin@rlf.com

                                       -and-

                                       MAYNARD, COOPER & GALE, P.C.
                                       Evan N. Parrott (pro hac vice application to be
                                       filed)
                                       11 North Water Street
                                       Suite 24290
                                       Mobile, AL 36602
                                       (251) 206-7449
                                       eparrott@maynardcooper.com

                                       Attorneys for Protective Life Insurance Company




                                         11


RLF1 24647609v.1
